Citation Nr: 1109351	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  07-03 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a multiple joint disability as secondary to service-connected dermatitis.

2.  Entitlement to service connection for a left eye disability, to include as secondary to service-connected generalized anxiety disorder and aniscoria and opacities of the right cornea.

3.  Entitlement to service connection for a right eye disability, other than aniscoria and opacities of the right cornea, to include as secondary to service-connected generalized anxiety disorder and aniscoria and opacities of the right cornea.

4.  Entitlement to service connection for a stroke.

5.  Entitlement to an increased rating for aniscoria and opacities of the right cornea, currently rated 10 percent disabling.

6.  Entitlement to special monthly compensation (SMC) at the housebound rate.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to October 1946 and from November 1948 to October 1949.

These matters initially came before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO denied entitlement to service connection for stiffness in the joints, arms, and neck, central retinal vein occlusion of the left eye, and branch retinal vein occlusion of the right eye, denied entitlement to an increased rating in excess of 10 percent for aniscoria and opacities of the right cornea, and denied entitlement to SMC at the housebound rate.

The Veteran testified before the undersigned at a March 2010 hearing in Washington, DC.  A transcript of that hearing has been associated with his claims folder.

In June 2010, the Board denied the Veteran's claim for service connection for a multiple joint disability and remanded the remaining matters for further development.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In November 2010, the Court vacated the Board's decision, in part, and remanded the case for readjudication in compliance with directives specified in a November 2010 Joint Motion filed by counsel for the Veteran and the VA Secretary.  

The Joint Motion specified that the Veteran had abandoned the claim for service connection for a multiple joint disability on a direct basis, and the parties only sought remand as to the portion of the Board's decision that denied entitlement to service connection for that disability on a secondary basis.

In October 2009, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

"[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided."   Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Service connection is provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen.  

The Veteran's VA treatment records and testimony during the March 2010 hearing reveal that he has reported stiffness in multiple joints, including the hands, neck, and arms.  He contends that these symptoms are due to his service-connected dermatitis.  

The parties to the Joint Motion have agreed that based on the Veteran's statements concerning the claimed relationship between his joint symptoms and his service-connected skin disability, a VA examination is necessary to determine the nature and etiology of any current multiple joint disability.  An examination is needed to determine whether the Veteran has a current multiple joint disability and to obtain a medical opinion as to the relationship of any such disability to the service-connected dermatitis.

Furthermore, the provisions of 38 C.F.R. § 3.103(c)(2) (2010) impose duties on VA employees conducting hearings, including Board personnel, to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

One of the bases of the Joint Motion was that the Veteran was not informed during the March 2010 hearing that he should obtain and submit a written opinion from a physician that his multiple joint symptoms were related to his service-connected dermatitis.  Therefore, a remand is also necessary to provide the Veteran with such notice.

The Veteran's VA treatment records reveal that he has been diagnosed as having various right and left eye disabilities other than aniscoria and opacities of the right cornea.  For example, a February 2009 VA examination report indicated diagnoses of status post branch retinal vein occlusion of the right eye, status post central retinal vein occlusion of the left eye, traumatic mydriasis of the left eye, bilateral cataracts, amaurosis fugax of the left eye, status post removal of a conjunctival cyst of the left eye, and status post bilateral lateral rectus recession.

Furthermore, the Veteran's service treatment records indicate that in June 1945 he sustained a left eye injury when he was hit in the eye with a softball.  He was diagnosed as having acute traumatic iritis of the left eye.  He was subsequently treated on numerous occasions in service for pain and redness of the left eye and was diagnosed as having posttraumatic conjunctivitis of the left eye with sympathetic involvement of the right eye, a traumatic detached retina, dilatation of the left pupil and sluggish reaction to light on the left side, and myopic astigmatism.

The Veteran has reported that he has experienced eye problems ever since service and he contends that some of his eye disabilities may be related to his service-connected aniscoria and opacities of the right cornea or generalized anxiety disorder.

The Veteran was afforded VA eye examinations in January and February 2006, December 2007, and February 2009.  He was diagnosed as having central retinal vein occlusion in the left eye, branch retinal vein occlusion in the right eye with dense inferior altituindal defect, bilateral cataracts, bilateral open angle glaucoma, traumatic mydriasus, amaurosis fugax, status post removal of a conjunctival cyst of the left eye, and status post bilateral lateral rectus recession.

The January and February 2006, December 2007, and February 2009 VA examinations are all inadequate because no opinions were provided as to the etiology of any of the Veteran's current eye disabilities.  An adequate medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

Thus, a new VA examination is necessary in order to obtain adequate medical opinions as to whether any of the Veteran's current eye disabilities, other than aniscoria and opacities of the right cornea, are related to service or a service-connected disability.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  

In its June 2010 remand, the Board instructed the Agency of Original Jurisdiction (AOJ) to schedule the Veteran for a VA eye examination to determine the current severity of his anisocoria and opacities of the right cornea.  The claim for SMC at the housebound rate was also remanded at that time as it was inextricably intertwined with the claim for an increased rating for anisocoria and opacities of the right cornea.

The Veteran has not yet been afforded a VA examination to assess the current severity of his service-connected eye disability.  It appears that this is due to the fact that the development was not fully completed before the claim for service connection for a multiple joint disability was appealed to the Court.  In any event, a VA eye examination is required.  
Also, as noted in the June 2010 remand, the claim for SMC at the housebound rate is inextricably intertwined with the claim for an increased rating for anisocoria and opacities of the right cornea.

The Veteran's Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  

In a September 2008 statement, the Veteran stated that he was receiving treatment at the VA Medical Center in Washington, DC (VAMC Washington).  The most recent VA treatment records from this facility in his claims file are dated in August 2005.  Furthermore, it appears as if he reported treatment at the VA Medical Center in Brooklyn, New York (VAMC Brooklyn), the Manhattan Campus of the VA New York Harbor Healthcare System (VAMC Manhattan), and the St. Albans Community Living Center in Queens, New York (VAMC St. Albans).  There are no treatment records in his claims file from these facilities.  Therefore, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any such relevant records.  38 U.S.C.A. 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

In a December 2008 rating decision, the RO denied entitlement to service connection for a stroke.  In a December 2008 letter, the Veteran stated that he would not have had a stroke had he had not injured his eyes and that he wished for his claim to be appealed.  As noted by the Veteran's representative in its September 2009 statement, the Veteran's letter constitutes a notice of disagreement with the December 2008 rating decision.

A statement of the case has not been issued as it relates to the issue of entitlement to service connection for a stroke.  38 U.S.C.A. § 7105(a) (West 2002).  The Board is required to remand this issue for issuance of the necessary statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AOJ should issue a statement of the case as to the issue of entitlement to service connection for a stroke.  This issue should not be certified to the Board unless a sufficient substantive appeal is submitted.

2.  The AOJ should provide the Veteran with a letter telling him that in order to substantiate his claim for service connection for a multiple joint disability, he should obtain and submit to VA a written medical opinion from a qualified medical professional that he has a current multiple joint disability that was either caused or aggravated (made worse) by his service-connected dermatitis. 

3.  Obtain and associate with the claims file all records of the Veteran's treatment for multiple joint and eye disabilities from VAMC Washington from August 2005 to the present, from VAMC Brooklyn, VAMC Manhattan, and VAMC St. Albans, and from any other VA facility sufficiently identified by the Veteran. 

All efforts to obtain these records must be documented in the claims file.  If any of these records are unavailable, this should also be noted in the claims file.

4.  After any additional VA treatment records are obtained and associated with the Veteran's claims file, schedule him for a VA examination to determine the nature and etiology of any current multiple joint disability.  If possible, the examination should be conducted at a facility other than the VA Medical Center in Richmond, Virginia.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as
likely as not (50 percent probability or more) that any current  multiple joint disability was either caused or aggravated (made worse) by the Veteran's service-connected dermatitis.  The amount of any aggravation should be quantified, if possible. 

The examiner must provide a rationale for each opinion. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The absence of evidence of treatment for joint symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, must be acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.
5.  After any additional VA treatment records are obtained and associated with the Veteran's claims file, schedule him for a VA eye examination with an ophthalmologist who has not yet examined the Veteran, to determine the current severity of the service-connected aniscoria and opacities of the right cornea and to obtain medical opinions as to the etiology of the Veteran's current right and left eye disabilities other than aniscoria and opacities of the right cornea.  If possible, the examination should be conducted at a facility other than the VA Medical Center in Richmond, Virginia.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.  
  
The examiner should determine and record the central visual acuity of both eyes and, if warranted, determine the visual fields of both eyes using Goldmann Perimeter Chart testing with the measurements provided for all relevant quadrants.  Any completed Goldmann chart must be included with the examination report.

Clinical findings should be elicited so that both the old and new rating criteria may be applied.  See 38 C.F.R. § 4.79 (2007, 2010).

To the extent possible, the manifestations of the Veteran's service-connected aniscoria and opacities of the right cornea should be distinguished from those of any other eye disability present.
The examiner should opine as to whether it is at least as
likely as not (50 percent probability or more) that any of the Veteran's currently diagnosed eye disabilities, other than aniscoria and opacities of the right cornea, had their onset in service, are related to the Veteran's in-service eye symptoms, or are otherwise the result of a disease or injury in service.  

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's currently diagnosed eye disabilities, other than aniscoria and opacities of the right cornea, were either caused or aggravated (made worse) by his service-connected aniscoria and opacities of the right cornea or generalized anxiety disorder.  The amount of any aggravation should be quantified, if possible.

The examiner should identify those diagnosed eye conditions that are refractive errors as opposed to acquired eye disabilities.

The examiner must provide a rationale for each opinion. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of in-service eye symptoms and a continuity of symptomatology, must be acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

6.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

7.  If any benefit for which a sufficient substantive appeal has been submitted remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



